Citation Nr: 1742729	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Mr. J. Michael Cochrane, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 1970, and from July 1970 to October 1974.  The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, that denied service connection for cause of the Veteran's death and entitlement to accrued benefits.  The PMC transferred the appeal to the Regional Office (RO) in Oakland, California.  

In June 2017, the appellant testified before the undersigned at a videoconference hearing before the Board.  A transcript of that hearing has been added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's duties at the Udorn Royal Thai Air Force Base (RTAFB) during the Vietnam era took him at or near the base perimeter, and herbicide agent exposure is accepted on a facts found basis. 

2.  At the time of the Veteran's death, he had not established entitlement to service connection for any disabilities.

3.  The Veteran died in December 2011; the Certificate of Death establishes that the immediate cause of the Veteran's death was prostate cancer.

4.  Although the Veteran's prostate cancer was not service connected at the time of his death, the Veteran had a diagnosis of prostate cancer, and as noted, herbicide exposure is found on a facts found basis.

5.  The Veteran's prostate cancer contributed substantially and materially to the Veteran's cause of death.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, a disease or injury of service origin contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  The death of the Veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2016).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the evidence in support of the claim is in relative balance with the weight of the evidence against the claim.  In either event the Veteran will prevail.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

Under 38 C.F.R. § 3.309(e), a presumption of service connection arises for a Vietnam Veteran (presumed exposed to an herbicide agent) who develops one of several enumerated conditions associated with herbicide agent exposure, to include prostate cancer.  The enumerated diseases shall be service connected, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309(e).

In this case, the Veteran did not have service in the Republic of Vietnam, rather his personnel records show that he served at Udorn Royal Thai Air Force Base (RTAFB) from June 21, 1969 to June 21, 1970.  

The Board notes that a recent holding of the United States Court of Appeals for Veterans Claims (CAVC) has directed attention to the fact that "the VA Compensation Service has acknowledged that there was 'some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.'"  Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 177 (2016) (quoting Comp. & Pension Serv. Bull. (U.S. Dep't of Veterans Affairs, Washington, D.C.), May 2010, at 3).  Accordingly, the Court has indicated that it would be error for the Board to conclude that only commercial herbicides were used on the Thailand base perimeters during the Vietnam War.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA concedes herbicide agent exposure for United States Air Force Veterans who served in Thailand during the Vietnam era at certain RTAFBs, to include Udorn RTAFB, if they served as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See, VA Adjudication Procedures Manual M21-1.IV.ii.1.H.5.b.

Per his military personnel record, the Veteran's military occupational specialty (MOS) was as a Weather Officer.  As the Veteran did not work with Air Force security, the Board must determine, based on evidence of daily work duties, performance evaluation reports, or other credible evidence whether the Veteran's regular duties placed him on or near the perimeter of the base. 

The Board acknowledges that the Veteran and Mr. [redacted], who submitted a corroborating statement, are competent to describe the conditions of their service and finds that their statements are credible.  Specifically, in October 2011 the Veteran claimed service connection for prostate cancer due to exposure to herbicides in RTAFB Udorn, Thailand.  A statement from Mr. [redacted] indicates that he served at the Udorn RTAFB with the Veteran, also as a Weather Officer.  He explained that he and the Veteran would regularly take a route to work at the weather station which involved going through an area of little vegetation, and proceeding along a perimeter road around the northern-most end of the main runway.  He also indicated that there was a small black ops site a short distance from the runway just outside of the perimeter, followed by wooded vegetation that then gave way to another clearing where the weather station was adjacent to base operations.  As such, their route took them along the perimeter of the base, particularly the runway's end.  

In considering the Veteran's MOS of Weather Officer, his active service at the Udorn RTAFB during the Vietnam War era, Mr. [redacted]'s statements regarding the Veteran's route near the perimeter of the base to reach the weather station, the evidence is at least in relative equipoise as to whether the Veteran served near the perimeter of the base.  Therefore, the Board will resolve all doubt in favor of the Veteran in finding that he worked near the Udorn RTAFB perimeter.  Accordingly, his exposure to herbicide agents in Thailand is conceded on a factual basis.  See, VA Adjudication Procedures Manual, M21-1. 

Private treatment records show that the Veteran had a diagnosis of prostate cancer at the time of his death, which is one of the conditions presumed to be related to herbicide agent exposure under 38 C.F.R. § 3.309(e).

The appellant contends that the Veteran's cause of death is due to his herbicide exposure in service, to include his prostate cancer.  The Veteran's death certificate shows that he died December 25, 2011, and prostate cancer was listed as the immediate cause of death.  In addition, his treating provider, Dr. A. Sayegh, wrote in May 2013 that the Veteran's cause of death was metastatic prostate cancer.  

This is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for the cause of the Veteran's death is therefore granted, based on a finding that the evidence is in a state of equipoise regarding whether the Veteran was exposed to herbicides in Thailand on a facts found basis, which is causally related to the Veteran's prostate cancer as is evidenced by the presumption, and in turn, whether the Veteran's prostate cancer caused the Veteran's death.  Consequently, service connection for the cause of the Veteran's death is warranted.  

ORDER

Service connection for the cause of the Veteran's death is granted.


REMAND

As noted, the Veteran died in December 2011, during the pendency of a claim for entitlement to service connection for prostate cancer.  As discussed above, the appellant has been awarded benefits on the basis of the award of service connection for the cause of the Veteran's death.  Accordingly, the appellant has been deemed to be a "surviving spouse" within the meaning of VA regulations. 

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant. 

The Board notes that receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  In this case, the appellant submitted a VA Form 21-534 in January 2012.  The appellant's January 2012 VA Form 21-534 indicates that the appellant intended to file a claim for service connection for the cause of death.  Nevertheless, this is considered a request for substitution as well.  As such, the Board must remand the appellant's claim for a finding on whether the appellant should be substituted as claimant based upon the death of the Veteran.  38 C.F.R. § 3.1010(c)(2).  Although the RO has denied the Veteran's claim for accrued benefits, a review of the entire claims file reveals that the AOJ has yet to issue a decision related to the surviving spouse's request for substitution.  Therefore, the Board finds that a decision on the issue of entitlement to service connection for prostate cancer must be remanded to allow the RO the opportunity to adjudicate the issue of substitution.

The Board notes that the distinction between the two types of adjudication, accrued benefits and substitution, is significant.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it may be more favorable for the appellant if she is recognized as a substitute claimant.  A remand is therefore required for a determination on whether the appellant is recognized as pursuing the claim as a substitute for the Veteran.

All determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010 (b), (c)(1), (e)(2016).  The AOJ's decision in this regard is appealable.  38 C.F.R. § 3.1010(e)(2).  In this case, the claim for substitution has not been adjudicated by the RO, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  The United States Court of Appeals for Veterans Claims has held that VA must comply with its own procedures related to applications for substituted claims.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).

Furthermore, it does not appear that the appellant was provided with notice of the substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran's surviving spouse and her representative a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford the appellant and her representative the opportunity to submit additional evidence or argument in furtherance of the claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2.  Adjudicate whether the surviving spouse is eligible to substitute for the deceased Veteran for the purpose of continuing the claim for entitlement to service connection for prostate cancer.  Send the surviving spouse appropriate notice with respect to her status as a substituted party, or lack thereof.

3.  If the surviving spouse is deemed to be a proper substitute for continuing the claim on appeal, then readjudicate the claim after allowing her and her representative the appropriate time to submit evidence supportive of her contentions.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


